        

Exhibit 10.3
AMENDED AND RESTATED
ASSET MANAGEMENT AGREEMENT    


THIS AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT, dated as of May 13, 2015,
is between CORPORATE PROPERTY ASSOCIATES 18 — GLOBAL INCORPORATED, a Maryland
corporation (“CPA: 18”), CPA:18 LIMITED PARTNERSHIP, a Delaware limited
partnership, of which CPA: 18 is a general partner (the “Operating
Partnership”), and W. P. CAREY & Co. B.V., a Netherlands company (the
“Manager”).
W I T N E S S E T H:
WHEREAS, CPA: 18 has qualified as a REIT (as defined below), and is investing
its funds in investments permitted by the terms of the prospectus pursuant to
which it raised equity capital and Sections 856 through 860 of the Code (as
defined below);
WHEREAS, the Parties hereto are parties to an existing asset management
agreement, dated as of July 24, 2013;
WHEREAS, CPA: 18, the Operating Partnership and the Manager desire to amend and
restate the existing asset management agreement in order that CPA: 18 and its
subsidiaries, including the Operating Partnership, may continue to avail
themselves of the experience, sources of information, and assistance of, and
certain facilities available to, the Manager with respect to disposition
opportunities and asset management, for properties located outside of the United
States, and to have the Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of the Board
of Directors (as defined below), all as provided herein; and
WHEREAS, the Manager is willing to render such services, subject to the
supervision of the Board of Directors, on the terms and conditions hereinafter
set forth;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
2%/25% Guidelines. The requirement, as provided for in Section 13 hereof, that,
in the 12-month period ending on the last day of any fiscal quarter, Operating
Expenses under this Agreement and the Advisory Agreement not exceed the greater
of two percent of CPA: 18’s Average Invested Assets during such 12-month period
or 25% of CPA: 18’s Adjusted Net Income over the same 12-month period.
Acquisition Expenses. Acquisition Expenses as defined under the Advisory
Agreement.
Acquisition Fees. Acquisition Fees as defined under the Advisory Agreement.
Adjusted Investor Capital. As of any date, the Initial Investor Capital reduced
by any Redemptions, other than Redemptions intended to qualify as a liquidity
event for purposes of this

1

--------------------------------------------------------------------------------



Agreement, and by any other Distributions on or prior to such date determined by
the Board to be from Cash from Sales and Financings.
Adjusted Net Income. For any period, the total consolidated revenues recognized
in such period by CPA: 18, less the total consolidated expenses of CPA: 18
recognized in such period, excluding additions to reserves for depreciation and
amortization, bad debts or other similar non-cash reserves; provided, however,
that Adjusted Net Income for purposes of calculating total allowable Operating
Expenses under the 2%/25% Guidelines shall exclude any gains, losses or
writedowns from the sale of CPA: 18’s assets.
Advisor. CPA: 18’s external advisor. As of the date of this Agreement, the
Advisor is Carey Asset Management Corp., a corporation organized under the laws
of the State of Delaware and indirectly wholly-owned by W. P. Carey Inc.
Advisory Agreement. The Amended and Restated Advisory Agreement, dated as of
January 1, 2015, among CPA: 18, the Operating Partnership and the Advisor, as
the same may be amended, supplemented, extended and renewed, and any successor
advisory agreement.
Affiliate. An Affiliate of another Person shall include any of the following:
(i) any Person directly or indirectly owning, controlling, or holding, with
power to vote ten percent or more of the outstanding voting securities of such
other Person; (ii) any Person ten percent or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; (iii) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person; (iv) any
executive officer, director, trustee or general partner of such other Person; or
(v) any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.
Agreement. This Asset Management Agreement.
Appraised Value. Value according to an appraisal made by an Independent
Appraiser, which may take into consideration any factor deemed appropriate by
such Independent Appraiser, including, but not limited to, current market and
property conditions, any unique attributes of the Investment operations, current
and anticipated income and expense trends, the terms and conditions of any lease
of a relevant property, the quality of any lessee’s, borrower’s or other
counter-party’s credit and the conditions of the credit markets. The Appraised
Value of a Property may be greater than the construction cost or the replacement
cost of the Property.
Articles of Incorporation. Articles of Incorporation of CPA: 18 under the
General Corporation Law of Maryland, as amended from time to time, pursuant to
which CPA: 18 is organized.
Asset Management Fee. The Asset Management Fee as defined in Section 9(a)
hereof.
Average Invested Assets. The average during any period of the aggregate book
value of CPA: 18's Investments, before deducting reserves for depreciation, bad
debts, impairments, amortization and all other non-cash reserves, computed by
taking the average of such values at the end of each month during such period.
Average Market Value. The aggregate purchase price paid by CPA: 18 for an
Investment, provided that, if a later Appraised Value is obtained for the
Investment, that later Appraised Value,

2

--------------------------------------------------------------------------------



adjusted for other net assets and liabilities that have economic value and are
associated with that Investment, shall become the Average Market Value for the
Investment.
Board or Board of Directors. The Board of Directors of CPA: 18.
Bylaws. The bylaws of CPA: 18, as amended from time to time.
Cash from Financings. Net cash proceeds realized by CPA: 18 from the financing
of Investments or the refinancing of any indebtedness of CPA: 18 secured by real
estate located outside the United States.
Cash from Sales. Net cash proceeds realized by CPA: 18 from the sale, exchange
or other disposition of any of its assets located outside the United States
after deduction of all expenses incurred in connection therewith. Cash from
Sales shall not include Cash from Financings.
Cash from Sales and Financings. The total sum of Cash from Sales and Cash from
Financings.
Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Manager that, in each case, is determined by a majority of the Independent
Directors to be materially adverse to CPA: 18, or a breach of a material term or
condition of this Agreement by the Manager and the Manager has not cured such
breach within 30 days of written notice thereof or, in the case of any breach
that cannot be cured within 30 days by reasonable effort, has not taken all
necessary action within a reasonable time period to cure such breach.
Closing Date. The first date on which Shares were issued pursuant to an
Offering.
Code. Internal Revenue Code of 1986, as amended.
Competitive Real Estate Commission. The real estate or brokerage commission paid
for the purchase or sale of a Property that is reasonable, customary and
competitive in light of the size, type and location of the Property.
Contract Sales Price. The total consideration received by CPA: 18 for the sale
of Investments.
CPA: 18. As defined in the introductory paragraph, unless in the context of a
particular reference, it is clear that such reference refers to Corporate
Property Associates 18 — Global Incorporated together with its consolidated
subsidiaries, including the Operating Partnership. Unless the context otherwise
requires, any reference to financial measures of CPA: 18 shall be calculated by
reference to the consolidated financial statements of CPA: 18 and its
subsidiaries, including, without limitation, the Operating Partnership, prepared
in accordance with GAAP.
Dealer Manager. Carey Financial, LLC, a Delaware limited liability company.
Directors. The persons holding such office, as of any particular time, under the
Articles of Incorporation, whether they be the directors named therein or
additional or successor directors.

3

--------------------------------------------------------------------------------



Disposition Fee. The Disposition Fee as defined under the Advisory Agreement.
Distribution and Shareholder Servicing Fees. The distribution and shareholder
servicing fees payable to the Dealer Manager as described in the Prospectus.
Distributions. Distributions declared by the Board.
GAAP. Generally accepted accounting principles in the United States.
Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to CPA: 18 or the
Operating Partnership to assume and agree to perform CPA: 18’s or the Operating
Partnership’s, as applicable, obligations under this Agreement; or (ii) any
material breach of this Agreement of any nature whatsoever by CPA: 18 or the
Operating Partnership; provided that (a) such breach is of a material term or
condition of this Agreement and (b) CPA: 18 or the Operating Partnership, as
applicable, has not cured such breach within 30 days of written notice thereof
or, in the case of any breach that cannot be cured within 30 days by reasonable
effort, has not taken all necessary action within a reasonable time period to
cure such breach.
Independent Appraiser. A qualified appraiser of real estate as determined by the
Board, who has no material current or prior business or personal relationship
with, the Manager, the Directors, or their respective Affiliates and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of real estate related investments. Membership in a nationally
recognized appraisal society such as the American Institute of Real Estate
Appraisers or the Society of Real Estate Appraisers shall be conclusive evidence
of such qualification (but not of independence).
Independent Director. A Director of CPA: 18 who meets the criteria for an
Independent Director specified in the Articles of Incorporation and/or the
Bylaws.
Individual. Any natural person and those organizations treated as individuals in
Section 542(a) of the Code.
Initial Investor Capital. The total amount of capital invested (excluding
investments in money market securities) from time to time by Shareholders
(computed at the Original Issue Price per Share), excluding any Shares received
by the Manager, the Advisor or their respective Affiliates for any consideration
other than cash.
Investment. An investment made by CPA: 18, directly or indirectly, in a
Property, Loan or Other Permitted Investment Asset.
Loan Refinancing Fee. A fee payable to the Advisor or its Affiliates in respect
of the refinancing of a loan secured by an Investment.
Loans. The notes and other evidences of indebtedness or obligations acquired,
originated or entered into, directly or indirectly, by CPA: 18 as lender,
noteholder, participant, note purchaser or other capacity, which are secured or
collateralized by personal property, or fee or leasehold interests in real
estate or other assets, in each case located outside the United States,
including but not limited to first or subordinate mortgage loans, construction
loans, development loans, loan participations, B notes, loans secured by capital
stock or any other assets or form of

4

--------------------------------------------------------------------------------



equity interest and any other type of loan or financial arrangement, such as
providing or arranging for letters of credit, providing guarantees of
obligations to third parties, or providing commitments for loans. The term
“Loans” shall not include leases, which are not recognized as leases for Federal
income tax reporting purposes.
Offering. The offering of Shares pursuant to a Prospectus.
Operating Expenses. All consolidated operating, general and administrative
expenses paid or incurred by CPA: 18, as determined under GAAP, except the
following (insofar as they would otherwise be considered operating, general and
administrative expenses under GAAP): (i) interest and discounts and other cost
of borrowed money; (ii) taxes (including state, Federal and foreign income tax,
property taxes and assessments, franchise taxes and taxes of any other nature);
(iii) expenses of raising capital, including Organization and Offering Expenses,
printing, engraving, and other expenses, and taxes incurred in connection with
the issuance and distribution of CPA: 18’s Shares and Securities; (iv)
Acquisition Expenses, real estate commissions on resale of property and other
expenses connected with the acquisition, disposition, origination, ownership and
operation of Investments, including the costs of foreclosure, insurance
premiums, legal services, brokerage and sales commissions, maintenance, repair
and improvement of property; (v) Acquisition Fees or Disposition Fees payable to
the Manager under this Agreement and the corresponding fees payable to the
Advisor under the Advisory Agreement or to any other party; (vi) Distribution
and Shareholder Servicing Fees payable to the Dealer Manager; (vii)
distributions paid by the Operating Partnership to the Special General Partner
under the agreement of limited partnership of the Operating Partnership in
respect of gains realized on dispositions of Investments and other capital
transactions; (viii)  amounts paid to effect a redemption or repurchase of the
special general partner interest held by the Special General Partner pursuant to
the agreement of limited partnership of the Operating Partnership; and (ix)
non-cash items, such as depreciation, amortization, depletion, and additions to
reserves for depreciation, amortization, depletion, losses and bad debts.
Notwithstanding anything herein to the contrary, Operating Expenses shall
include the Asset Management Fee and any Loan Refinancing Fee, in each case
payable under this Agreement and the corresponding fees payable under the
Advisory Agreement and, solely for the purposes of determining compliance with
the 2%/25% Guidelines, distributions of profits and cash flow made by the
Operating Partnership to the Special General Partner pursuant to the agreement
of limited partnership of the Operating Partnership, other than distributions
described in clauses (vii) and (viii) of this definition.
Organization and Offering Expenses. Organization and Offering Expenses as
defined under the Advisory Agreement.
Original Issue Price. For any Share issued in an Offering, the price at which
such Share was initially offered to the public by CPA: 18, regardless of whether
selling commissions were paid in connection with the purchase of such Share from
CPA: 18.
Other Permitted Investment Asset. An asset, other than cash, cash equivalents,
short term bonds, auction rate securities and similar short term investments,
acquired by CPA: 18 for investment purposes that is not a Loan or a Property but
that is attributable to an investment or activities of CPA: 18 outside the
United States and is consistent with the investment objectives and policies of
CPA: 18.

5

--------------------------------------------------------------------------------



Person. An Individual, corporation, partnership, joint venture, association,
company, trust, bank, or other entity, or government or any agency or political
subdivision of a government.
Property or Properties. CPA: 18’s partial or entire interest in real property
(including leasehold interests) located outside the United States and personal
or mixed property connected therewith. An Investment which obligates CPA: 18 to
acquire a Property will be treated as a Property for purposes of this Agreement.
Property Management Fee. A fee for property management services rendered by the
Advisor or its Affiliates in connection with Properties acquired directly or
through foreclosure.
Prospectus. Any prospectus pursuant to which CPA: 18 offers Shares in a public
offering, as the same may at any time and from time to time be amended or
supplemented after the effective date of the registration statement in which it
is included.
Redemptions. An amount determined by multiplying the number of Shares redeemed
by the Original Issue Price.
REIT. A real estate investment trust, as defined in Sections 856-860 of the
Code.
Securities. Any stock, shares (other than currently outstanding Shares and
subsequently issued Shares), other equity interests, voting trust certificates,
bonds, debentures, notes or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise or in general any instruments
commonly known as “securities” or any certificate of interest, shares or
participation in temporary or interim certificates for receipts (or, guarantees
of, or warrants, options or rights to subscribe to, purchase or acquire any of
the foregoing, which subsequently may be issued by CPA: 18).
Shareholders. Those Persons who, at the time any calculation hereunder is to be
made, are shown as holders of record of Shares on the books and records of CPA:
18.
Shares. All of the shares of common stock of CPA: 18, $.001 par value, and any
other shares of common stock of CPA: 18.
Special General Partner. WPC-CPA:18 Holdings, LLC and any permitted transferee
of the special general partnership interest under the agreement of limited
partnership of the Operating Partnership.
Sponsor. W.P. Carey Inc. and any other Person directly or indirectly
instrumental in organizing, wholly or in part, CPA: 18 or any person who will
control, manage or participate in the management of CPA: 18, and any Affiliate
of any such person. Sponsor does not include a person whose only relationship to
CPA: 18 is that of an independent property manager and whose only compensation
is as such. Sponsor also does not include wholly independent third parties such
as attorneys, accountants and underwriters whose only compensation is for
professional services.
Termination Date. The effective date of any termination of this Agreement.
2.    Appointment. CPA: 18 hereby appoints the Manager to serve as its manager
on the terms and conditions set forth in this Agreement, and the Manager hereby
accepts such appointment.

6

--------------------------------------------------------------------------------



3.    Duties of the Manager. During the term of this Agreement, the Manager
agrees, for and in consideration of the compensation set forth below, to
supervise and direct the management and operation of the Investments on behalf
of CPA: 18 and for the account of CPA: 18, in an efficient and satisfactory
manner consistent with like quality properties and at all times maintain or
contract for systems and personnel sufficient to enable it to carry out all of
its duties, obligations and functions under this Agreement. In performance of
this undertaking, subject to the supervision of the Board and consistent with
the provisions of the Articles of Incorporation and Bylaws and any Prospectus
pursuant to which Shares are offered, the Manager shall, with respect to the
Investments, either directly or by engaging an Affiliate:
(a)    demand, collect and receive (i) all rents, utility charges, common area
charges, insurance charges, VAT payments and real estate and personal property
tax and assessment charges, (ii) all other pass-through or bill-back charges,
sums, costs or expenses of any nature whatsoever payable by tenants under the
terms of any or all of the leases and any other agreements relating to all or
any portion of the Properties, and (iii) all other revenues, issues and profits
accruing from the Properties and any covenant calculations and insurance
certificates;
(b)    calculate and administer rent calculations; maintain and review tenant
covenant calculations; calculate and submit lender covenant calculations; and
maintain letters of credits and security deposit information;
(c)    serve as primary contact to all tenants, field inquiries and requests;
process easements and landlord lien waivers; manage third party asset managers
and coordinate loan closings with third party asset managers; inspect at-risk
properties, oversee inspections by lenders and third-party property inspection
firms, and coordinate site visits and reports; ascertain necessary repair and
monitor deferred maintenance, and ensure tenant compliance; schedule and
coordinate tenant improvement projects and leasing efforts; create expense
budgets for vacant properties as needed and pro forma expense budgets for
at-risk properties; assist in executing redevelopment strategies; provide or
source technical expertise when necessary relating to building issues;
formulate, structure and oversee redevelopment projects; and meet with tenants
to discuss potential needs;
(d)    assess residual risk and long term viability on all Properties; perform
credit analysis of tenant businesses and economic analysis of holding and
selling Properties; maximize returns for CPA: 18 through early renewals or sales
of Properties; manage bankruptcy process and monitor credit quality of
portfolios; restructure leases as necessary; execute opportunistic mortgage
refinancing; coordinate with annual third party appraisers in valuation process;
and assess and manage market risks and risks associated with legal, tax, and
corporate structure;
(e)    supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of the
Properties, including but not limited to, overseeing and training for
international compliance functions and staffing; overseeing and ensuring tax,
legal, and regulatory compliance; ensuring timely completion of all obligations
by tenants; and ensuring smooth integration of new investments into asset
management platform;
(f)    from time to time, or at any time reasonably requested by the Board or
management of CPA: 18, make reports of its performance of services to CPA: 18
under this Agreement, including the International State of the Assets and bi
weekly status reports to be provided to CPA: 18’s management;

7

--------------------------------------------------------------------------------



(g)    provide CPA: 18 with such accounting data and any other information
requested by CPA: 18 concerning the investment activities of CPA: 18 as shall be
required to prepare and to file all periodic financial reports and returns
required to be filed with the Securities and Exchange Commission and any other
regulatory agency, including annual financial statements;
(h)    perform corporate secretarial work including, but not limited to,
tracking of dates of required filings and annual general meetings for
subsidiaries of CPA: 18; obtaining and coordinating all relevant materials
needed for audit and/or statutory filing, including approvals of financial
information, auditor’s representation letters, and minutes and resolutions;
preparing financial analyses of recurring payments; maintaining information for
compliance reports; organizing, planning, and presenting International State of
the Assets meetings; and preparing International Asset Operating Committee
Memos;
(i)    do all things necessary to assure its ability to render the services
described in this Agreement;
(j)    obtain for, or provide to, CPA: 18 such services as may be required in
disposing of Investments;
Notwithstanding anything to the contrary in this Agreement, CPA: 18 acknowledges
that the Manager does not have an office in the United States and intends to
conduct its business in a manner that will not cause Manager to be deemed to be
engaged in a United States trade or business or have a permanent establishment
in the United States.
4.    Authority of Manager.
(a)    Pursuant to the terms of this Agreement (and subject to the restrictions
included in Paragraph (b) of this Section 4 and in Section 7 hereof), and
subject to the continuing and exclusive authority of the Board over the
management of CPA: 18, the Board hereby delegates to the Manager the authority
to: (1) arrange for refinancing, or assess changes in the asset or capital
structure of, and dispose of or otherwise deal with, Investments; (2) enter into
leases and service contracts for Properties, and perform other property level
operations; (3) oversee non-affiliated property managers and other
non-affiliated Persons who perform services for CPA: 18; (4) undertake
accounting and other record-keeping functions at the Property level; and (5)
perform its duties set forth in Section 3.
(b)    The prior approval of the Board, including a majority of the Independent
Directors and a majority of the Directors not interested in the transaction will
be required for: (i) Investments which are not contemplated by the terms of a
Prospectus; (ii) transactions that present issues which involve potential
conflicts of interest for the Manager or an Affiliate (other than potential
conflicts involving the payment of fees or the reimbursement of expenses); (iii)
the lease of assets to the Sponsor, any Director, the Manager or any Affiliate
of the Manager; (iv) any purchase or sale of an Investment from or to the
Manager or an Affiliate; and (v) the retention of any Affiliate of the Manager
to provide services to CPA: 18 not expressly contemplated by this Agreement and
the terms of such services by such Affiliate. In addition, the Manager shall
comply with any further approval requirements set forth in the Bylaws.
(c)    The Board may, at any time upon the giving of notice to the Manager,
modify or revoke the authority set forth in this Section 4. If and to the extent
the Board so modifies or revokes the authority contained herein, the Manager
shall henceforth comply with such modification or revocation, provided however,
that such modification or revocation shall be effective upon receipt by the
Manager

8

--------------------------------------------------------------------------------



and shall not be applicable to investment transactions to which the Manager has
committed CPA: 18 prior to the date of receipt by the Manager of such
notification.
5.    Bank Accounts. The Manager may establish and maintain one or more bank
accounts in its own name for the account of CPA: 18 or in the name of CPA: 18
and may collect and deposit into any such account or accounts, and disburse from
any such account or accounts, any money on behalf of CPA: 18, provided that no
funds shall be commingled with the funds of the Manager; and the Manager shall
from time to time render appropriate accountings of such collections and
payments to the Board and to the auditors of CPA: 18.
6.    Records; Access. The Manager shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of CPA: 18, at any time or from
time to time during normal business hours. The Manager shall at all reasonable
times have access to the books and records of CPA: 18.
7.    Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Manager shall refrain from taking any action which, in its
sole judgment made in good faith, would adversely affect the status of CPA: 18
as a REIT or of the Operating Partnership as a partnership for Federal income
tax purposes, subject CPA: 18 or the Operating Partnership to regulation under
the Investment Company Act of 1940, as amended, violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over CPA: 18, its Shares or its Securities, or otherwise not be
permitted by the Articles of Incorporation or Bylaws or agreement of limited
partnership of the Operating Partnership, except if such action shall be ordered
by the Board, in which case the Manager shall notify promptly the Board of the
Manager’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event the Manager shall have no liability for acting in
accordance with the specific instructions of the Board so given.
(a)    Notwithstanding the foregoing, CPA: 18 shall indemnify and hold harmless
the Manager, its partners, directors, officers and employees, and partners,
shareholders, directors and officers of the Manager’s partners and Affiliates of
any of them, for any loss or liability suffered by them, and none of the
foregoing shall be liable to CPA: 18, the Operating Partnership or to the
Directors or Shareholders for any act or omission by the Manager, its partners,
directors, officers and employees, or partners, shareholders, directors or
officers of the Manager’s partners and Affiliates of any of them, in each case
if the following conditions are met:
(i)    The Manager, its partners, directors, officers and employees, and
partners, shareholders, directors and officers of the Manager’s partners and
Affiliates of any of them have determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of CPA: 18;
(ii)    The Manager, its partners, directors, officers and employees, and
partners, shareholders, directors and officers of the Manager’s partners and
Affiliates of any of them were acting on behalf of or performing services for
CPA: 18; and
(iii)    Such liability or loss was not the result of negligence or misconduct
by the Manager, its partners, directors, officers and employees, and partners,
shareholders, directors and officers of the Manager’s partners or Affiliates of
any of them.

9

--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, the Manager and its Affiliates shall not
be indemnified by CPA: 18 or the Operating Partnership for any losses,
liabilities or expenses arising from or out of the alleged violation of federal
or state securities laws unless one or more of the following conditions are met:
(i)    There has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;
(ii)    Such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction as to the particular indemnitee; or
(iii)    A court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of CPA: 18 were offered or sold as to
indemnification for violation of securities laws.
(c)    CPA: 18 and the Operating Partnership shall advance funds to the Manager
or its Affiliates for legal expenses and other costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied:
(i)    The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of CPA: 18;
(ii)    The Manager or the Affiliate has provided CPA: 18 or the Operating
Partnership with a written affirmation of his, her or its good faith belief that
the standard of conduct necessary for indemnification has been met;
(iii)    The legal action is initiated by a third party who is not a Shareholder
or the legal action is initiated by a Shareholder acting in his or her capacity
as such and a court of competent jurisdiction specifically approves such
advancement; and
(iv)    The Manager or the Affiliate undertakes to repay the advanced funds to
CPA: 18, together with the applicable legal rate of interest thereon, in cases
in which such Manager or Affiliate is found not to be entitled to
indemnification.
(d)    Notwithstanding the foregoing, the Manager shall not be entitled to
indemnification or be held harmless pursuant to this Section 7 for any activity
which the Manager shall be required to indemnify or hold harmless CPA: 18
pursuant to Section 22.
(e)    Any amounts paid pursuant to this Section 7 shall be recoverable or paid
only out the net assets of CPA: 18 and not from Shareholders.


8.    Relationship with Directors. There shall be no limitation on any partner,
director, officer, employee or Affiliate of the Manager serving as a Director or
an officer of CPA: 18, except that no employee of the Manager or its Affiliates
who also is a Director or officer of CPA: 18 shall receive any compensation from
CPA: 18 for serving as a Director or officer other than for reasonable
reimbursement for travel and related expenses incurred in attending meetings of
the Board; for the avoidance of doubt,

10

--------------------------------------------------------------------------------



the limitations of this Section 8 shall not apply to any compensation paid by
the Manager or any Affiliate for which CPA: 18 reimbursed the Manager or
Affiliate in accordance with Section 10 hereof.
9.    Fees.
(a)    Asset Management Fee. The Operating Partnership shall pay to the Manager
as compensation for the asset management services rendered to CPA: 18 hereunder
an amount equal to 0.50% of the Average Market Value of an Investment other than
Investments in readily marketable real estate securities purchased on the
secondary market (an “Asset Management Fee”). The Asset Management Fee with
respect to an Investment will be calculated monthly, beginning with the month in
which CPA: 18 first makes the Investment and shall be prorated for the number of
days during the month that CPA: 18 owns the Investment. The aggregate Asset
Management Fees calculated with respect to each month shall be payable on the
first business day following such month.
(b)    Property Management Fee; Loan Refinancing Fee. No Property Management Fee
or Loan Refinancing Fee shall be paid unless approved by a majority of the
Independent Directors.
(c)    Disposition Fee. If the Manager or an Affiliate provides a substantial
amount of services in the sale of an Investment, the Manager or such Affiliate
shall be entitled to receive a disposition fee (the “Disposition Fee”) at the
time of such disposition, in an amount equal to the lesser of (1) 50% of the
Competitive Real Estate Commission (if applicable) and (2) 3.0% of the Contract
Sales Price of the Investment; provided, however, that  no Disposition Fee shall
be paid in respect of Investments that are readily marketable securities. The
real estate commissions and Disposition Fees paid to all Persons by CPA: 18
shall not exceed an amount equal to the lesser of: (1) 6% of the Contract Sales
Price of such Property or (2) the Competitive Real Estate Commission. The
Manager shall present to the Independent Directors such information as they may
reasonably request to review the level of services provided by the Manager in
connection with a disposition and the basis for the calculation of the amount of
the Disposition Fees on an annual basis, or more frequently if requested by the
Independent Directors. The amount of any Disposition Fee shall be deemed
conclusively established once it has been approved by the Independent Directors,
absent a subsequent finding of error. No payment of Disposition Fees shall be
made prior to review and approval of such information by the Independent
Directors.
(d)    Loans From Affiliates. CPA: 18 shall not borrow funds from the Manager or
its Affiliates unless (A) the transaction is approved by a majority of the
Independent Directors and a majority of the Directors who are not interested in
the transaction as being fair, competitive and commercially reasonable, (B) the
interest and other financing charges or fees received by the Manager or its
Affiliates do not exceed the amount which would be charged by non-affiliated
lending institutions and (C) the terms are not less favorable than those
prevailing for comparable arm’s-length loans for the same purpose. CPA: 18 will
not borrow on a long-term basis from the Manager or its Affiliates unless it is
to provide the debt portion of a particular investment and CPA: 18 is unable to
obtain a permanent loan at that time or in the judgment of the Board, it is not
in CPA: 18’s best interest to obtain a permanent loan at the interest rates then
prevailing and the Board has reason to believe that CPA: 18 will be able to
obtain a permanent loan on or prior to the end of the loan term provided by the
Manager or its Affiliates.
(e)    Changes To Fee Structure. In the event the Shares are listed on a
national securities exchange, CPA: 18 and the Manager shall negotiate in good
faith to establish a fee structure appropriate for an entity with a perpetual
life. A majority of the Independent Directors must approve the new fee structure
negotiated with the Manager. In negotiating a new fee structure, the Independent
Directors may consider any of the factors they deem relevant, including but not
limited to: (a) the size of

11

--------------------------------------------------------------------------------



the Asset Management Fee in relation to the size, composition and profitability
of CPA: 18’s portfolio; (b) the rates charged to other REITs and to investors
other than REITs by managers performing similar services; (c) additional
revenues realized by the Manager and its Affiliates through their relationship
with CPA: 18, including loan administration, underwriting or broker commissions,
servicing, engineering, inspection and other fees, whether paid by CPA: 18 or by
others with whom CPA: 18 does business; (d) the quality and extent of service
furnished by the Manager; (e) the performance of the investment portfolio of
CPA: 18, including income, conservation or appreciation of capital, frequency of
problem investments and competence in dealing with distress situations and (f)
the quality of the portfolio of CPA: 18 in relationship to the portfolio of real
properties owned and managed by the Manager and its Affiliates for the account
of other clients. The new fee structure can be no more favorable to the Manager
than the current fee structure. The Independent Directors shall not approve any
new fee structure that is in their judgment more favorable (taken as a whole) to
the Manager than the current fee structure.
(f)    Payment. Compensation payable pursuant to this Section 9 shall be paid
directly to the Manager; provided, however, that any fee payable pursuant to
this Section 9 may be paid, at the option of CPA: 18, after consultation with
the Manager, in the form of: (i) cash, (ii) restricted Class A common stock of
CPA: 18, or (iii) a combination of cash and restricted Class A common stock. If
no such notice is provided, the fee shall be paid in cash. For purposes of the
payment of compensation to the Manager in the form of stock, the value of each
share of restricted Class A common stock shall be: (i) the Net Asset Value per
share of Class A common stock as determined based on the most recent appraisal
of CPA: 18’s assets performed by an Independent Appraiser, or (ii) if an
appraisal has not yet been performed, $10 per share. If shares are being offered
to the public at the time a fee is paid with stock, the value shall be the price
of the stock without commissions. The Net Asset Value determined on the basis of
such appraisal may be adjusted on a quarterly or other basis by the Board to
account for significant capital transactions.
10.    Expenses. To the extent applicable, in addition to the compensation paid
to the Manager pursuant to Section 9 hereof, the Operating Partnership shall pay
directly or reimburse the Manager for the following expenses:
(i)    interest and other costs for borrowed money, including discounts, points
and other similar fees;
(ii)    taxes and assessments on income of CPA: 18, to the extent paid or
advanced by the Manager, or on Investments and taxes as an expense of doing
business, in each case attributable to Properties or non-United States
activities;
(iii)    expenses of managing and operating Investments owned by CPA: 18,
whether payable to an Affiliate of the Manager or a non-affiliated Person;
(iv)    fees and expenses of legal counsel for CPA: 18 attributable to
Investments;
(v)    fees and expense of auditors and accountants for CPA: 18 attributable to
Investments;
(vi)    expenses related to the Investments and other fees relating to disposing
of investments including personnel and other costs incurred in transactions
relating to Investments where a fee is not payable to the Manager; and

12

--------------------------------------------------------------------------------



(vii)    all other expenses the Manager incurs in connection with providing
services to CPA: 18 hereunder including reimbursement to the Manager or its
Affiliates for the cost of rent, goods, materials and personnel incurred by them
based upon the compensation of the Persons involved and an appropriate share of
overhead allocable to those Persons as reasonably determined by the Manager on a
basis approved annually by the Board (including a majority of the Independent
Directors).
No reimbursement shall be made for the cost of personnel to the extent that such
personnel are used in transactions for which the Manager receives a separate
fee.
Expenses incurred by the Manager on behalf of CPA: 18 and payable pursuant to
this Section 10 shall be reimbursed quarterly to the Manager within 60 days
after the end of each quarter, subject to the provisions of Section 13 hereof.
The Manager shall prepare a statement documenting the Operating Expenses of CPA:
18 within 45 days after the end of each quarter.
11.    Other Services. Should the Board request that the Manager or any partner
or employee thereof render services for CPA: 18 other than as set forth in
Section 3 hereof, such services shall be separately compensated and shall not be
deemed to be services pursuant to the terms of this Agreement.
12.    Fidelity Bond. The Manager shall maintain a fidelity bond for the benefit
of CPA: 18 which bond shall insure CPA: 18 from losses of up to $5,000,000 and
shall be of the type customarily purchased by entities performing services
similar to those provided to CPA: 18 by the Manager.
13.    Limitation on Expenses.
(a)    If the aggregate Operating Expenses under this Agreement and the Advisory
Agreement during the 12-month period ending on the last day of any fiscal
quarter of CPA: 18 exceed the greater of (i) two percent of the Average Invested
Assets during the same 12-month period or (ii) 25% of the Adjusted Net Income of
CPA: 18 during the same 12-month period, then subject to paragraph (b) of this
Section 13, such excess amount shall be the sole responsibility of the Manager
and neither the Operating Partnership nor CPA: 18 shall be liable for payment
therefor. CPA: 18 may defer the payment or distribution to the Manager and the
Special General Partner of fees, expenses and distributions that would, if paid
or distributed, cause Operating Expenses during such 12-month period to exceed
the foregoing limitations; provided, however, that in determining which items
shall be paid and which may be deferred, priority will be given to the payment
of distributions to the Special General Partner over the payment to the Manager
of amounts due under this Agreement.
(b)    Notwithstanding the foregoing, to the extent that the Manager becomes
responsible for any such excess amount as provided in paragraph (a), if a
majority of the Independent Directors finds such excess amount or a portion
thereof justified based on such unusual and non-recurring factors as they deem
sufficient, CPA: 18 or the Operating Partnership shall reimburse the Manager in
future quarters for the full amount of such excess, or any portion thereof, but
only to the extent such reimbursement would not cause CPA: 18’s Operating
Expenses to exceed the 2%/25% Guidelines in the 12-month period ending on the
last day of such quarter. In no event shall the Operating Expenses payable by
CPA: 18 and the Operating Partnership in any 12-month period ending at the end
of a fiscal quarter exceed the 2%/25% Guidelines.
(c)    Within 60 days after the end of any twelve-month period referred to in
paragraph (a), the Manager shall reimburse CPA: 18 for any amounts expended by
CPA: 18 in such twelve-month

13

--------------------------------------------------------------------------------



period that exceeds the limitations provided in paragraph (a) unless the
Independent Directors determine that such excess expenses are justified, as
provided in paragraph (b), and provided the aggregate Operating Expenses under
this Agreement and the Advisory Agreement for such later quarter would not
thereby exceed the 2%/25% Guidelines. To the extent CPA: 18 is reimbursed for
such excess expenses by the Advisor, CPA: 18 shall not also be entitled to
reimbursement for such excess from the Manager.
(d)    In addition to the limitation on Operating Expenses set forth in
paragraphs (a) through (c), beginning with the fiscal year ending December 31,
2015, CPA:18 and the Operating Partnership shall not be required to reimburse
the Manager for personnel expenses pursuant to Section 10 that exceed: (i) with
respect to transactional legal expenses for the Advisor's in-house transaction
legal group, the amounts set forth in Schedule A; and (ii) with respect to other
personnel expenses in any fiscal year (or portion thereof, if this Agreement is
terminated during a fiscal year), 2.4% of CPA:18's total revenues for the fiscal
year ending December 31, 2015; 2.2% of CPA:18's total revenues (or portion
thereof) for the fiscal year ending December 31, 2016; and 2.0% of CPA:18's
total revenues (or portion thereof) for each fiscal year (or portion thereof)
thereafter, with total revenues in each case being determined by CPA:18's
proportionate share of total revenues of the relevant entities, as determined in
accordance with Section 10. Furthermore, CPA:18 and the Operating Partnership
shall have no obligation to reimburse the Manager for expenses associated with
the Advisor's financial systems transformation project known as "Project
Phoenix."
(e)    All computations made under paragraphs (a) through (d) of this Section 13
shall be determined in accordance with GAAP applied on a consistent basis.
(f)    If the Special General Partner receives distributions pursuant to the
agreement of limited partnership of the Operating Partnership in respect of
realized gains on the disposition of an Investment, Adjusted Net Income, for
purposes of calculating the Operating Expenses, shall exclude the gain from the
disposition of such Investment.
14.    Other Activities of the Manager. Nothing herein contained shall prevent
the Manager from engaging in other activities, including without limitation
direct investment by the Manager and its Affiliates in assets that would be
suitable for CPA: 18, the rendering of services to other investors (including
other REITs) and the management of other programs advised, sponsored or
organized by the Manager or its Affiliates; nor shall this Agreement limit or
restrict the right of the Manager or any of its Affiliates or of any director,
officer, employee, partner or shareholder of the Manager or its Affiliates to
engage in any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. The Manager
may, with respect to any investment in which CPA: 18 is a participant, also
render service to each other participant therein. Without limiting the
generality of the foregoing, CPA: 18 acknowledges that the Manager provides or
will provide services to other “Corporate Property Associates” or CPA(R) REIT
funds, whether now in existence or formed hereafter, and that the Manager and
its Affiliates may invest for their own account. The Manager shall be
responsible for promptly reporting to the Board the existence of any actual or
potential conflict of interest that arises that may affect its performance of
its duties under this Agreement.
Neither the Manager nor any Affiliate of the Manager shall be obligated
generally to present any particular investment opportunity to CPA: 18 even if
the opportunity is of a character which, if presented to CPA: 18, could be taken
by CPA: 18.
15.    Relationship of Manager and Company. CPA: 18 and the Manager agree that
they have not created and do not intend to create by this Agreement a joint
venture or partnership relationship

14

--------------------------------------------------------------------------------



between them and nothing in this Agreement shall be construed to make them
partners or joint venturers or impose any liability as partners or joint
venturers on either of them.
16.    Term; Termination of Agreement. This Agreement shall continue in force
for so long as the Advisory Agreement remains in effect and shall automatically
terminate upon the expiration or termination of the Advisory Agreement.
17.    Termination by Company. At the sole option of the Board (including a
majority of the Independent Directors), this Agreement may be terminated
immediately by written notice of termination from CPA: 18 to the Manager upon
the occurrence of events which would constitute Cause or if any of the following
events occur:
(a)    If the Manager shall be adjudged bankrupt or insolvent by a court of
competent jurisdiction, or an order shall be made by a court of competent
jurisdiction for the appointment of a receiver, liquidator, or trustee of the
Manager, for all or substantially all of its property by reason of the
foregoing, or if a court of competent jurisdiction approves any petition filed
against the Manager for reorganization, and such adjudication or order shall
remain in force or unstayed for a period of 30 days; or
(b)    If the Manager shall institute proceedings for voluntary bankruptcy or
shall file a petition seeking reorganization under the federal bankruptcy laws,
or for relief under any law for relief of debtors, or shall consent to the
appointment of a receiver for itself or for all or substantially all of its
property, or shall make a general assignment for the benefit of its creditors,
or shall admit in writing its inability to pay its debts, generally, as they
become due.
Any notice of termination under Section 16 or 17 shall be effective on the date
specified in such notice, which may be the day on which such notice is given or
any date thereafter. The Manager agrees that if any of the events specified in
Section 17(a) or (b) shall occur, it shall give written notice thereof to the
Board within 15 days after the occurrence of such event.
18.    Termination by Either Party. This Agreement may be terminated immediately
without penalty (but subject to the requirements of Section 20 hereof) by the
Manager by written notice of termination to CPA: 18 upon the occurrence of
events which would constitute Good Reason or by CPA: 18 without cause or penalty
(but subject to the requirements of Section 20 hereof) by action of the
Directors, a majority of the Independent Directors or by action of a majority of
the Shareholders, in each case upon 60 days’ written notice.
19.    Assignment Prohibition. This Agreement may not be assigned by the Manager
without the approval of the Board (including a majority of the Independent
Directors); provided, however, that such approval shall not be required in the
case of an assignment to a corporation, partnership, association, trust or
organization which may take over the assets and carry on the affairs of the
Manager, provided: (i) that at the time of such assignment, such successor
organization shall be owned substantially by an entity directly or indirectly
controlled by the Sponsor and only if such entity has a net worth of at least
$5,000,000, and (ii) that the board of directors of the Manager shall deliver to
the Board a statement in writing indicating the ownership structure and net
worth of the successor organization and a certification from the new Manager as
to its net worth. Such an assignment shall bind the assignees hereunder in the
same manner as the Manager is bound by this Agreement. The Manager may assign
any rights to receive fees or other payments under this Agreement without
obtaining the approval of the Board. This Agreement shall not be assigned by
CPA: 18 or the Operating Partnership without the consent of the

15

--------------------------------------------------------------------------------



Manager, except in the case of an assignment by CPA: 18 or the Operating
Partnership to a corporation or other organization which is a successor to CPA:
18 or the Operating Partnership, in which case such successor organization shall
be bound hereunder and by the terms of said assignment in the same manner as
CPA: 18 or the Operating Partnership is bound by this Agreement.
20.    Payments to and Duties of Manager Upon Termination.
(a)    After the Termination Date, the Manager shall not be entitled to
compensation for further services hereunder but shall be entitled to receive
from CPA: 18 the following:
(i)    all unpaid reimbursements of Operating Expenses payable to the Manager;
(ii)    all earned but unpaid Asset Management Fees payable to the Manager prior
to the Termination Date;
(iii)    all earned but unpaid Disposition Fees payable to the Manager relating
to the sale of any Investment prior to the Termination Date; and
(iv)    all earned but unpaid Property Management Fees and Loan Refinancing
Fees, if any, payable to the Manager relating to the management of any property
prior to the termination of this Agreement.
Notwithstanding the foregoing, if this Agreement is terminated by CPA: 18 for
Cause, or by the Manager for other than Good Reason, the Manager will not be
entitled to receive the sums in Section 20(a)(ii) through (iv).
(b)    Any and all amounts payable to the Manager pursuant to Section 20(a)
that, irrespective of the termination, were payable on a current basis prior to
the Termination Date either because they were not subordinated or all conditions
to their payment had been satisfied, shall be paid within 90 days after the
Termination Date. All other amounts shall be paid in a manner determined by the
Board, but in no event on terms less favorable to the Manager than those
represented by a note (i) maturing upon the liquidation of CPA: 18 or the
Operating Partnership or three years from the Termination Date, whichever is
earlier, (ii) with no less than twelve equal quarterly installments and
(iii) bearing a fair, competitive and commercially reasonable interest rate (the
“Note”). The Note, if any, may be prepaid by the Operating Partnership at any
time prior to maturity with accrued interest to the date of payment but without
premium or penalty. Notwithstanding the foregoing, any amounts that relate to
Investments (i) shall be an amount which provides compensation to the Manager
only for that portion of the holding period for the respective Investments
during which the Manager provided services to CPA: 18, (ii) shall not be due and
payable until the Investment to which such amount relates is sold or refinanced,
and (iii) shall not bear interest until the Investment to which such amount
relates is sold or refinanced. A portion of the amount shall be paid as each
Investment owned by CPA: 18 on the Termination Date is sold. The portion of such
amount payable upon each such sale shall be equal to (i) such amount multiplied
by (ii) the percentage calculated by dividing the fair value (at the Termination
Date) of the Investment sold by CPA: 18 divided by the total fair value (at the
Termination Date) of all Investments owned by CPA: 18 on the Termination Date.

16

--------------------------------------------------------------------------------



(c)    The Manager shall promptly upon termination:
(i)    pay over to the Operating Partnership all money collected and held for
the account of CPA: 18 pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all Investments and documents of CPA: 18 then in
the custody of the Manager; and
(iv)    cooperate with CPA: 18 to provide an orderly management transition.
21.    Indemnification by CPA: 18 and the Operating Partnership.
(a)    Neither CPA: 18 nor the Operating Partnership shall indemnify the Manager
or any of its Affiliates for any loss or liability suffered by the Manager or
the Affiliate, or hold the Manager or the Affiliate harmless for any loss or
liability suffered by CPA: 18 or the Operating Partnership, except as permitted
under Section 7.
22.    Indemnification by Manager. The Manager shall indemnify and hold harmless
CPA: 18 and the Operating Partnership from liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Manager’s bad faith,
fraud, willful misfeasance, misconduct, negligence or reckless disregard of its
duties.
23.    Joint and Several Obligations. Any obligations of CPA: 18 shall be
construed as the joint and several obligations of CPA: 18 and the Operating
Partnership, unless otherwise specifically provided in this Agreement
24.    Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is accepted by the party to whom it
is given, and shall be given by being delivered by hand or by overnight mail or
other overnight delivery service to the addresses set forth herein:
To the Board, CPA: 18 and the Operating Partnership:
Corporate Property Associates 18 - Global Incorporated
 
50 Rockefeller Plaza
 
New York, NY 10020
 
 
To the Manager:
W.P. Carey & Co. B.V.
 
Strawinskylaan 741, C-7
 
1077XX Amsterdam
 
The Netherlands
 
 


17

--------------------------------------------------------------------------------



Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 24.
25.    Modification. This Agreement shall not be changed, modified, terminated,
or discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
26.    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
27.    Construction. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York.
28.    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
29.    Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
30.    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
31.    Titles Not to Affect Interpretation. The titles of Sections and
subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
32.    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
33.    Name. W. P. Carey Inc. has a proprietary interest in the name “Corporate
Property Associates” and “CPA®.” Accordingly, and in recognition of this right,
if at any time CPA: 18 ceases to retain W. P. Carey & Co. B.V., or an Affiliate
thereof to perform the services of Manager, CPA: 18 will, promptly after receipt
of written request from W. P. Carey & Co. B.V., cease to conduct business under
or use the name “Corporate Property Associates” or “CPA®” or any diminutive
thereof and CPA: 18 shall use its best efforts to change the name of CPA: 18 to
a name that does not contain the name “Corporate

18

--------------------------------------------------------------------------------



Property Associates” or “CPA®” or any other word or words that might, in the
sole discretion of the Manager, be susceptible of indication of some form of
relationship between CPA: 18 and the Manager or any Affiliate thereof.
Consistent with the foregoing, it is specifically recognized that the Manager or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having “Corporate Property Associates” or “CPA(R)” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
CPA: 18 or its Directors.



19

--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have executed this Asset Management
Agreement as of the day and year first above written.
CORPORATE PROPERTY ASSOCIATES 18 — GLOBAL INCORPORATED
By: /s/ Thomas E. Zacharias    
Name:
Thomas E. Zacharias

Title:
Chief Operating Officer

CPA: 18 LIMITED PARTNERSHIP


By: CORPORATE PROPERTY ASSOCIATES 18 — GLOBAL INCORPORATED, its general partner


By: /s/ Thomas E. Zacharias    
Name:
Thomas E. Zacharias

Title:
Chief Operating Officer

W. P. CAREY & CO. B.V.
By: /s/ Kelly van Krieken    
Name:
Kelly van Krieken

Title:
Managing Director

By: /s/ Gawein Heymans    
Name:
Gawein Heymans

Title:
Managing Director









--------------------------------------------------------------------------------

        

SCHEDULE A
Expense Reimbursements for Legal Transactions Group


Transaction Type
Flat Rate (per Transaction)


Acquisitions
0.25% of Total Investment Cost


Asset Management Transactions:


Financings


$20,000


Lease Amendments – Simple
$7,000
Lease Amendments – Complex
$50,000
Dispositions
$25,000
Lines of Credit
$100,000
Other Corporate Matters
$2,000

__________________________________
Note: The fees shown above are for the entirety of a transaction. Fees shall be
allocated among
affiliated members of a joint venture based on percentage ownership.

 
 
 


